DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted March 21, 2022.  Claims 1, 10, and 19 are amended.  Claims 5, 9, and 14 are cancelled.  Claim 20 is new.  Claims 1 – 4, 6 – 8, 10 – 13, and 16 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 is identified as an “Original” claim, however, no claim is present.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20 are drawn to a system, method, and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 10, and 19 recite providing guideline concordance comprising: receive a search term associated with a drug; identify, based on the search term, a description of at least one regimen that includes the search term; receive a selection of a regimen, wherein the regimen is associated with the drug; generate one or more indications that are concordant for the regimen; receive a selection of a concordant indication; and store a patient record with information identifying the selected regimen and the selected indication.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing identifying a plurality of medications recommended for a physician to prescribe to a patient for treatment of a medical condition. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).



Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “at least one processing device programmed”, “access an electronic patient record associated with a patient, the electronic patient record being stored in an electronic health record database”, “extract, from the electronic patient record, at least one characteristic associated with the patient”, “via a graphical user interface of a user device”, “access a structured database”, display, via the graphical user interface”, “an electronic health record database”, “a plurality of decision trees”, and “a computer-readable medium storing instructions that when executed cause a processor to [perform]”, are additional elements that are recited at a high level of generality (e.g., the computer-readable medium storing instructions that when executed cause a processor to [perform]” performs no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “computer-readable medium storing instructions that when executed cause a processor to [perform]” language is incidental to what instructions are executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0019] Embodiments herein include computer-implemented methods, tangible non-transitory computer-readable mediums, and systems. The computer-implemented methods may be executed, for example, by at least one processor (e.g., a processing device) that receives instructions from a non-transitory computer-readable storage medium. Similarly, systems consistent with the present disclosure may include at least one processor (e.g., a processing device) and memory, and the memory may be a non-transitory computer readable storage medium. As used herein, a non-transitory computer-readable storage medium refers to any type of physical memory on which information or data readable by at least one processor may be stored. Examples include random access memory (RAM), read-only memory (ROM), volatile memory, nonvolatile memory, hard drives, CD ROMs, DVDs, flash drives, disks, and any other known physical storage medium. Singular terms, such as "memory" and "computer-readable storage medium," may additionally refer to multiple structures, such a plurality of memories and/or computer-readable storage mediums. As referred to herein, a "memory" may comprise any type of computer readable storage medium unless otherwise specified. A computer-readable storage medium may store instructions for execution by at least one processor, including instructions for causing the processor to perform steps or stages consistent with an embodiment herein. Additionally, one or more computer-readable storage mediums may be utilized in implementing a computer-implemented method. The term "computer-readable storage medium" should be understood to include tangible items and exclude carrier waves and transient signals.
[0023] As shown in FIG. 1, exemplary system environment 100 includes a system 130. System 130 may include one or more server systems, databases, and/or computing systems configured to receive information from entities over a network, process the information, store the information, and display/transmit the information to other entities over the network. Thus, in some embodiments, the network may facilitate cloud sharing, storage, and/or computing. In one embodiment, system 130 may include a processor 140 and one or more databases 150, which are illustrated in a region bounded by a dashed line representing system 130 in FIG. 1. Processor 140 may comprise at least one processing device, such as one or more generic processors, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or the like and/or one or more specialized processors, e.g., an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or the like.
[0025] The various components of system environment 100 may include an assembly of hardware, software, and/or firmware, including a memory, a central processing unit (CPU), and/or a user interface. Memory may include any type of RAM or ROM embodied in a physical storage medium, such as magnetic storage including floppy disk, hard disk, or magnetic tape; semiconductor storage such as solid-state disk (SSD) or flash memory; optical disc storage; or magneto-optical disc storage. A CPU may include one or more processors for processing data according to a set of programmable instructions or software stored in the memory. The functions of each processor may be provided by a single dedicated processor or by a plurality of processors. Moreover, processors may include, without limitation, digital signal processor (DSP) hardware, or any other hardware capable of executing software. An optional user interface may include any type or combination of input/output devices, such as a display monitor, keyboard, and/or mouse. 
[0031] System 130 may further communicate with one or more client devices 160 over network 120. For example, system 130 may provide a list of regimens in response to a search performed by a physician based on analysis of data from data sources 110 to client device 160. Client device 160 may include any entity or device capable of receiving or transmitting data over network 120. For example, client device 160 may include a computing device, such as a server or a desktop or laptop computer. Client device 160 may also include other devices, such as a mobile device, a tablet, a wearable device (i.e., smart watches, implantable devices, fitness trackers, etc.), a virtual machine, an IoT device, or other various technologies. In some embodiments, client device 160 may transmit queries for information about a patient and/or about a treatment over network 120 to system 130, such as a query for a particular treatment, patient medical records, or various other information about a patient.

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 9, 11 – 18, and 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 6, 9 – 10, 13 – 15, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al., herein after Netzer (U.S. Publication Number 2019/0035496 A1) in view of O’Connor et al., herein after O’Connor (U.S. Publication 2010/0042431 A1).

Claim 1 (Currently Amended): Netzer teaches a system for providing guideline concordance, the system comprising:
at least one processing device (paragraph 46 discloses an engine which may comprise one or more computer module, where a module may be a self-contained hardware and/or software component that interfaces with a larger system; paragraph 115 discloses a set of relevant databases hosted on a computer or data processing system) programmed to: 
	access an electronic patient record associated with a patient, the electronic patient record being stored in an electronic health record database (paragraph 42 discloses a rules set and scoring system to rank the suitability of various medications for each patient according to the patient medical history from his medical electronic record, indicating access to a patient record; paragraph 56 discloses the medical history is automatically obtained from the patient’s electronic medical record; paragraph 81 discloses during a patient visit, the physician opens the patient’s electronic medical record (accessing an electronic patient record associated with a patient)):
	extract, from the electronic patient record, at least one characteristic associated with the patient (paragraph 56 discloses the medical history is automatically obtained (extracted) from the patient’s electronic medical record; paragraph 81 discloses the physician records the patient’s chief complaint, and will run the application to select an optimal medication to prescribe the patient among those available);
receive, via a graphical user interface of a user device, a search term associated with a drug, the search term including at least a portion of a drug name or a regimen name (paragraph 10 discloses allowing input of a patient diagnosis and receiving a search request for a suitable treatment medication where the patient diagnosis is interpreted as the search term; paragraph 17 discloses receiving a search request for a suitable treatment medication from a user); 
access a structured database to identify, based on the search term, a description of at least one regimen that includes the search term and is associated with the at least one characteristic (paragraph 81 discloses the physician records the patient’s chief complaint, and will run the application to select an optimal medication to prescribe the patient among those available;  paragraph 88 discloses an outputted list of recommended medications, ranked in order of their suitability for treatment and including the score obtained for each medication); 
display, via the graphical user interface, a selectable identifier of the at least one regimen (Figure 3; paragraph 68 discloses a list of medications which may be used to treat the disease where the list of medications which may be prescribed may be selected, the identifier is interpreted as the name of the medication); 
receive, via the graphical user interface, a selection of a regimen, wherein the regimen is associated with the drug (Figure 3; paragraph 68 discloses a list of medications which may be used to treat the disease where the list of medications which may be prescribed may be selected, the identifier is interpreted as the name of the medication); 
	generate, based on the structured database, one or more indications that are concordant for the regimen (paragraph 69 discloses when the administrator clicks on a specific medication, the software will display a list of parameters which effect whom the medication is best suited for; paragraph 70 discloses the administrator may “Enter Rules” and enter the recommended values for each parameter that influences the decision on whether the medication is optimal for the patient), the one or more indications comprising at least one concordant patient attribute not included in the plurality of characteristics (paragraph 47 discloses using the patient's medical results as they appear in the patients electronic medical record to detect “parameters of interest’ (which is interpreted as an attribute that may be applicable), where the parameter is described as medical factors that need to be taken into consideration for selection of a medication (see paragraph 7));  
update, in the electronic health record database, the patient record to include information identifying the selected regimen and the selected concordant patient attribute (paragraph 81 discloses accessing the patient’s electronic medical record, entering the diagnosis, running the application to select and optimal medication to prescribe, where it is well known that prescriptions are documented in a patient’s medical record in association with the diagnosis, indicating updating of the patient record including the patient’s chief complaint (symptom), and then the application is run to select the optimal medication). 
Netzer fails to explicitly teach the following limitations met by O’Connor as cited:
receive, via the graphical user interface, a selection of the at least one concordant patient attribute (paragraph 71 discloses a quality engine which may measure compliance with NCCN Drug and Biologics Compendium, concordance with Selected NCCN Treatment Guidelines, or other quality processes).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Netzer to further include impact intelligence oncology management for evaluating quality and cost efficiency of a healthcare service to a patient as disclosed by O’Connor.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Netzer in this way by collecting and integrating clinical data with administrative data to facilitate improvements in the care received by patients diagnosed with cancer as well as other diseases and also supports a more valid assessment of the cost and quality of care delivered by the physicians and hospitals treating these patients (O’Connor:  paragraph 86).

Claim 6 (Original): Netzer and O’Connor teach the system of claim 1. Netzer teaches a system wherein the electronic health record database comprises aggregated regimen data from a plurality of input sources (paragraph 53 discloses a scored list of optimal medications, representing the latest medical board recommendations, and changes periodically).  

Claim 10 (Currently Amended): Netzer teaches a method for providing guideline concordance, the method comprising:
	accessing an electronic patient record associated with a patient, the electronic
patient record being stored in an electronic health record database (paragraph 42 discloses a rules set and scoring system to rank the suitability of various medications for each patient according to the patient medical history from his medical electronic record, indicating access to a patient record; paragraph 56 discloses the medical history is automatically obtained from the patient’s electronic medical record; paragraph 81 discloses during a patient visit, the physician opens the patient’s electronic medical record (accessing an electronic patient record associated with a patient));
	extracting, from the electronic patient record, at least one characteristic
associated with the patient (paragraph 56 discloses the medical history is automatically obtained (extracted) from the patient’s electronic medical record; paragraph 81 discloses the physician records the patient’s chief complaint, and will run the application to select an optimal medication to prescribe the patient among those available);
receiving, via a graphical user interface of a user device, a search term associated with a drug, the search term including at least a portion of a drug name or a regimen name ((paragraph 10 discloses allowing input of a patient diagnosis and receiving a search request for a suitable treatment medication where the patient diagnosis is interpreted as the search term; paragraph 17 discloses receiving a search request for a suitable treatment medication from a user)); 
accessing a structured database to identify, based on the search term, a description of at least one regimen that includes the search term and is associated with the at least one characteristic (paragraph 81 discloses the physician records the patient’s chief complaint, and will run the application to select an optimal medication to prescribe the patient among those available;  paragraph 88 discloses an outputted list of recommended medications, ranked in order of their suitability for treatment and including the score obtained for each medication); 
displaying, via the graphical user interface, a selectable identifier of the at least one regimen (Figure 3; paragraph 68 discloses a list of medications which may be used to treat the disease where the list of medications which may be prescribed may be selected, the identifier is interpreted as the name of the medication); 
receiving, via the graphical user interface, a selection of a regimen, wherein the regimen is associated with the drug (Figure 3; paragraph 68 discloses a list of medications which may be used to treat the disease where the list of medications which may be prescribed may be selected, the identifier is interpreted as the name of the medication); 
generating, based on the structured database, one or more indications that are concordant for the regimen (paragraph 69 discloses when the administrator clicks on a specific medication, the software will display a list of parameters which effect whom the medication is best suited for; paragraph 70 discloses the administrator may “Enter Rules” and enter the recommended values for each parameter that influences the decision on whether the medication is optimal for the patient), the one or more indications comprising at least one concordant patient attribute not included in the plurality of characteristics (paragraph 47 discloses using the patient's medical results as they appear in the patients electronic medical record to detect “parameters of interest’ (which is interpreted as an attribute that may be applicable), where the parameter is described as medical factors that need to be taken into consideration for selection of a medication (see paragraph 7)); 
updating, in the electronic health record database, the patient record to include information identifying the selected regimen and the selected concordant patient attribute (paragraph 81 discloses accessing the patient’s electronic medical record, entering the diagnosis, running the application to select and optimal medication to prescribe, where it is well known that prescriptions are documented in a patient’s medical record in association with the diagnosis, indicating updating of the patient record including the patient’s chief complaint (symptom), and then the application is run to select the optimal medication). 
Netzer fails to explicitly teach the following limitations met by O’Connor as cited:
  receiving, via the graphical user interface, a selection of the at least one concordant patient attribute (paragraph 71 discloses a quality engine which may measure compliance with NCCN Drug and Biologics Compendium, concordance with Selected NCCN Treatment Guidelines, or other quality processes).
The motivation to combine the teachings of Netzer and O’Connor is discussed in the rejection of claim 1, and incorporated herein. 

Claim 13 (Original): Netzer and O’Connor teach the method of claim 11. 
wherein the guideline compendium comprises a plurality of decision trees associating indications with treatments for a plurality of drugs.  

Claim 15 (Original): Netzer and O’Connor teach the method of claim 10.  Netzer teaches a method wherein the electronic health record database comprises aggregated regimen data from a plurality of input sources (paragraph 53 discloses a scored list of optimal medications, representing the latest medical board recommendations, and changes periodically).  

Claim 18 (Original).

Claim 19 (Currently Amended): Netzer teaches a computer-readable medium storing instructions that when executed cause a processor to: 
	access an electronic patient record associated with a patient, the electronic
patient record being stored in an electronic health record database (paragraph 42 discloses a rules set and scoring system to rank the suitability of various medications for each patient according to the patient medical history from his medical electronic record, indicating access to a patient record; paragraph 56 discloses the medical history is automatically obtained from the patient’s electronic medical record; paragraph 81 discloses during a patient visit, the physician opens the patient’s electronic medical record (accessing an electronic patient record associated with a patient));
	extract, from the electronic patient record, at least one characteristic associated
with the patient (paragraph 56 discloses the medical history is automatically obtained (extracted) from the patient’s electronic medical record; paragraph 81 discloses the physician records the patient’s chief complaint, and will run the application to select an optimal medication to prescribe the patient among those available;
receive, via a graphical user interface of a user device, a search term associated with a drug, the search term including at least a portion of a drug name or a regimen name (paragraph 10 discloses allowing input of a patient diagnosis and receiving a search request for a suitable treatment medication where the patient diagnosis is interpreted as the search term; ; paragraph 17 discloses receiving a search request for a suitable treatment medication from a user); 
access a structured database to identify, based on the search term, a description of at least one regimen that includes the search term and is associated with the at least one characteristic (paragraph 81 discloses the physician records the patient’s chief complaint, and will run the application to select an optimal medication to prescribe the patient among those available;  paragraph 88 discloses an outputted list of recommended medications, ranked in order of their suitability for treatment and including the score obtained for each medication); 
display, via the graphical user interface, a selectable identifier of the at least one regimen (Figure 3; paragraph 68 discloses a list of medications which may be used to treat the disease where the list of medications which may be prescribed may be selected, the identifier is interpreted as the name of the medication); 
receive, via the graphical user interface, a selection of a regimen, wherein the regimen is associated with the drug (Figure 3; paragraph 68 discloses a list of medications which may be used to treat the disease where the list of medications which may be prescribed may be selected, the identifier is interpreted as the name of the medication); 
generate, based on the structured database, one or more indications that are concordant for the regimen, the one or more indications comprising at least one concordant patient attribute not included in the plurality of characteristics (paragraph 47 discloses using the patient's medical results as they appear in the patients electronic medical record to detect “parameters of interest’ (which is interpreted as an attribute that may be applicable), where the parameter is described as medical factors that need to be taken into consideration for selection of a medication (see paragraph 7)); 
update, in the electronic health record database, the patient record to include information identifying the selected regimen and the selected concordant patient attribute (paragraph 81 discloses accessing the patient’s electronic medical record, entering the diagnosis, running the application to select and optimal medication to prescribe, where it is well known that prescriptions are documented in a patient’s medical record in association with the diagnosis, indicating updating of the patient record including the patient’s chief complaint (symptom), and then the application is run to select the optimal medication). 
Netzer fails to explicitly teach the following limitations met by O’Connor as cited:
receive, via the graphical user interface, a selection of the at least one concordant patient attribute (paragraph 71 discloses a quality engine which may measure compliance with NCCN Drug and Biologics Compendium, concordance with Selected NCCN Treatment Guidelines, or other quality processes).
The motivation to combine the teachings of Netzer and O’Connor is discussed in the rejection of claim 1, and incorporated herein. 

Claim 20 (New): Netzer and O’Connor teach the system of claim 1. Netzer discloses a system wherein the at least one processing device (paragraph 46 discloses an engine which may comprise one or more computer module, where a module may be a self-contained hardware and/or software component that interfaces with a larger system; paragraph 115 discloses a set of relevant databases hosted on a computer or data processing system) is further programmed: 
display a representation of the at least one characteristic in a region of the graphical user interface indicating the at least one characteristic is associated with the patient (paragraph 12 discloses providing a displayable list of medications suited for the patient; paragraph 69 discloses clicking on a specific medication, such that the software will display a list of parameters which effect whom the medication is best suited for; paragraph 104 discloses the input interface of the computerized system is configured to receive at least a portion of an electronic medical record for an identified patient and receives a patient diagnosis, and receives and stores data pertaining to the database comprising a rule set associated with a list of medications available);   and 
after receiving the selection of the at least one concordant patient attribute, adding a representation of the at least one concordant patient attribute to the region of the graphical user interface (paragraph 81 discloses accessing the patient’s electronic medical record, entering the diagnosis, running the application to select and optimal medication to prescribe, where it is well known that prescriptions are documented in a patient’s medical record in association with the diagnosis, indicating updating of the patient record including the patient’s chief complaint (symptom), and then the application is run to select the optimal medication).

Claims 2 – 4, 7 – 8, 11 – 12, and 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al., herein after Netzer (U.S. Publication Number 2019/0035496 A1) in view of O’Connor et al., herein after O’Connor (U.S. Publication 2010/0042431 A1) further in view of Letinier et al., herein after Letinier (U.S. Publication Number 2019/0361906 A1).

Claim 2 (Original): Netzer and O’Connor teach the system of claim 1. 
Netzer and O’Connor fail to explicitly teach the following limitations met by Letinier as cited:
wherein the structured database is based on a guideline compendium (paragraph 13 discloses a structuring unit configured for structuring the extracted data by applying a pivot ontology to the extracted data, the pivot ontology defining classes derived from one or more ontologies of the drug and relationships between the classes).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Netzer and O’Connor to further include a device and method for generating a drug database and drug ontology model by generating a pivot drug databased implemented in a computer system as disclosed by Letinier.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Netzer and O’Connor in this way by providing a device and method for managing data originating from multiple data sources in heterogeneous format for use in tools for assisting medical prescriptions or the analysis of drug effects (Letinier:  paragraph 10).

Claim 3 (Original): Netzer, O’Connor, and Letinier teach the system of claim 2. 
Netzer and O’Connor fail to explicitly teach the following limitations met by Letinier as cited:
wherein the structured database comprises non-structured data of the guideline compendium (paragraph 121 discloses a data extraction unit for extracting the heterogeneous data derived from the different data sources, where the extracted data is referred to an unstructured data for designation the data according to the formats of the different data sources).  
The motivation to combine the teachings of Netzer, O’Connor, and Letinier is discussed in the rejection of claim 2, and incorporated herein. 

Claim 4 (Original): Netzer, O’Connor, and Letinier teach the system of claim 2. Netzer teaches a system wherein the guideline compendium comprises a plurality of decision trees associating indications with treatments for a plurality of drugs (Figure 3 discloses linking parameters to a disease and linking treatment to a disease; paragraphs 69 – 74 disclose a list of possible medications which may be prescribed for the disease, the software will display a list of parameters which effect whom the medication is best suited for when a physician clicks on a specific medication listed, and the administrator can define the importance of each parameter by entering an importance ranking for the parameter; Figure 8 discloses a ranked list of the most suitable medications for the patient based on the data entered.  Although Netzer does not explicitly disclose a decision tree, the various steps required to perform the analysis to generate the recommended medication is demonstrating a decision support tool).  

Claim 7 (Original): Netzer and O’Connor teach the system of claim 1. Netzer discloses describing the reason for selecting a non-concordant regimen (paragraph 88 discloses recommended medications ranked in order of their optimal suitability, where the secondary recommendation would be selected if the highest scores are unavailable, thus reason for not selecting the highest scored medications).
Netzer and O’Connor fail to explicitly teach the following limitations met by Letinier as cited:
wherein the at least one processing device is further programmed to: receive, via the graphical user interface, a selection of a non-concordant indication and non-structured text (paragraph 121 discloses a data extraction unit for extracting the heterogeneous data derived from the different data sources, where the extracted data is referred to an unstructured data for designation the data according to the formats of the different data sources).  
The motivation to combine the teachings of Netzer, O’Connor, and Letinier is discussed in the rejection of claim 2, and incorporated herein. 
 
Claim 8 (Original): Netzer and O’Connor teach the system of claim 7. Netzer teaches a system wherein the at least one processing device is further configured to: update a log storing non-concordant regimen information (paragraph 65 discloses the administrator may choose to enter a new medication for treatment of a disease in the database (update of log storing regimen information); paragraph 119 discloses a rules set, which determines the output of the medication score, is based on the most updated evidence, medical board recommendations, and/or HMO directives).  

Claim 11 (Original): Netzer and O’Connor teach the method of claim 10. 
Netzer and O’Connor fail to explicitly teach the following limitations met by Letinier as cited:
wherein the structured database is based on a guideline compendium (paragraph 13 discloses a structuring unit configured for structuring the extracted data by applying a pivot ontology to the extracted data, the pivot ontology defining classes derived from one or more ontologies of the drug and relationships between the classes).  
The motivation to combine the teachings of Netzer, O’Connor, and Letinier is discussed in the rejection of claim 2, and incorporated herein. 

Claim 12 (Original): Netzer and O’Connor teach the method of claim 11. 
Netzer and O’Connor fail to explicitly teach the following limitations met by Letinier as cited:
wherein the structured database comprises non- structured data of the guideline compendium (paragraph 121 discloses a data extraction unit for extracting the heterogeneous data derived from the different data sources, where the extracted data is referred to an unstructured data for designation the data according to the formats of the different data sources).  
The motivation to combine the teachings of Netzer, O’Connor, and Letinier is discussed in the rejection of claim 2, and incorporated herein. 

Claim 16 (Original): Netzer and O’Connor teach the method of claim 10. Netzer discloses describing the reason for selecting a non-concordant regimen (paragraph 88 discloses recommended medications ranked in order of their optimal suitability, where the secondary recommendation would be selected if the highest scores are unavailable, thus reason for not selecting the highest scored medications).
Netzer and O’Connor fail to explicitly teach the following limitations met by Letinier as cited:
wherein the method further comprises:  receiving, via the graphical user interface, a selection of a non-concordant indication and non-structured text (paragraph 121 discloses a data extraction unit for extracting the heterogeneous data derived from the different data sources, where the extracted data is referred to an unstructured data for designation the data according to the formats of the different data sources).  
The motivation to combine the teachings of Netzer, O’Connor, and Letinier is discussed in the rejection of claim 2, and incorporated herein. 
 
Claim 17 (Original): Netzer and O’Connor teach the method of claim 16. Netzer teaches a method wherein the method further comprises: updating a log storing non-concordant regimen information (paragraph 65 discloses the administrator may choose to enter a new medication for treatment of a disease in the database (update of log storing regimen information); paragraph 119 discloses a rules set, which determines the output of the medication score, is based on the most updated evidence, medical board recommendations, and/or HMO directives).  

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
	The Applicant argues the amended claims are directed to a technical solution for automatically updating a patient medical record to include patient attributes concordant with a selected regimen. The Examiner respectfully disagrees. The Examiner submits in Enfish, for example, the Court found that "the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement in how computer could carry out one of their basic functions of storage and retrieval of data”. Here, the focus of the claims is not on such an improvement in computers as tools, but on abstract ideas that use computers as tools. The claims here do not require any nonconventional computer, network or display components, or even a "non-conventional and non-generic arrangement of known, conventional pieces”. This conclusion is supported by the Applicant’s published specification supports this conclusion as follows:
[0019] Embodiments herein include computer-implemented methods, tangible non-transitory computer-readable mediums, and systems. The computer-implemented methods may be executed, for example, by at least one processor (e.g., a processing device) that receives instructions from a non-transitory computer-readable storage medium. Similarly, systems consistent with the present disclosure may include at least one processor (e.g., a processing device) and memory, and the memory may be a non-transitory computer readable storage medium. As used herein, a non-transitory computer-readable storage medium refers to any type of physical memory on which information or data readable by at least one processor may be stored. Examples include random access memory (RAM), read-only memory (ROM), volatile memory, nonvolatile memory, hard drives, CD ROMs, DVDs, flash drives, disks, and any other known physical storage medium. Singular terms, such as "memory" and "computer-readable storage medium," may additionally refer to multiple structures, such a plurality of memories and/or computer-readable storage mediums. As referred to herein, a "memory" may comprise any type of computer readable storage medium unless otherwise specified. A computer-readable storage medium may store instructions for execution by at least one processor, including instructions for causing the processor to perform steps or stages consistent with an embodiment herein. Additionally, one or more computer-readable storage mediums may be utilized in implementing a computer-implemented method. The term "computer-readable storage medium" should be understood to include tangible items and exclude carrier waves and transient signals.
[0023] As shown in FIG. 1, exemplary system environment 100 includes a system 130. System 130 may include one or more server systems, databases, and/or computing systems configured to receive information from entities over a network, process the information, store the information, and display/transmit the information to other entities over the network. Thus, in some embodiments, the network may facilitate cloud sharing, storage, and/or computing. In one embodiment, system 130 may include a processor 140 and one or more databases 150, which are illustrated in a region bounded by a dashed line representing system 130 in FIG. 1. Processor 140 may comprise at least one processing device, such as one or more generic processors, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or the like and/or one or more specialized processors, e.g., an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or the like.
[0025] The various components of system environment 100 may include an assembly of hardware, software, and/or firmware, including a memory, a central processing unit (CPU), and/or a user interface. Memory may include any type of RAM or ROM embodied in a physical storage medium, such as magnetic storage including floppy disk, hard disk, or magnetic tape; semiconductor storage such as solid-state disk (SSD) or flash memory; optical disc storage; or magneto-optical disc storage. A CPU may include one or more processors for processing data according to a set of programmable instructions or software stored in the memory. The functions of each processor may be provided by a single dedicated processor or by a plurality of processors. Moreover, processors may include, without limitation, digital signal processor (DSP) hardware, or any other hardware capable of executing software. An optional user interface may include any type or combination of input/output devices, such as a display monitor, keyboard, and/or mouse. 
[0031] System 130 may further communicate with one or more client devices 160 over network 120. For example, system 130 may provide a list of regimens in response to a search performed by a physician based on analysis of data from data sources 110 to client device 160. Client device 160 may include any entity or device capable of receiving or transmitting data over network 120. For example, client device 160 may include a computing device, such as a server or a desktop or laptop computer. Client device 160 may also include other devices, such as a mobile device, a tablet, a wearable device (i.e., smart watches, implantable devices, fitness trackers, etc.), a virtual machine, an IoT device, or other various technologies. In some embodiments, client device 160 may transmit queries for information about a patient and/or about a treatment over network 120 to system 130, such as a query for a particular treatment, patient medical records, or various other information about a patient.
Further the claims, unlike Enfish, use existing computers as fools in aid of processes focused on abstract ideas.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	

The Applicant argues the amended claims demonstrate that the claims integrate the purported judicial exception into a practical application.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The Applicant argues Netzer does not disclose “receiving a …search term including at least a portion of a drug name or a regimen name” as recited in claim 1.  The Examiner respectfully disagrees.  Netzer discloses receiving a search request for a suitable treatment medication from a user, where a suitable treatment medication is interpreted as “at least a portion of a drug name” (Netzer:  paragraph 17).  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626